Worrill, J.
The plaintiff in error, Henry Pirkle, was one of three defendants named in a petition as amended and as set forth in Brown v. Hall, ante, 874. Error is assigned on the allowance of an amendment which set forth in more detail the invitation alleged in the original petition and which showed that it was for two purposes: (a) “To sample the products of manufacture and to inspect the machinery, equipment and operation of the plant” and (b) “At the same time to discuss with him [one of the defendant owners] the proposed sale of an automobile which the defendant Pirkle was attempting to sell the plaintiff and his business partner, one Maddox, who was with the plaintiff at the time,” the defendant Pirkle having objected on the grounds (1) that it failed to meet the order of the court in that (a) it was vague, indefinite and uncertain and (b) not sufficient in law to show whether the plaintiff intended to allege that at the time of his injury he was sampling the products and inspecting the machinery of the plant or was engaged in attempting to buy the defendant Pirkle’s automobile and because the allegations are made in such a manner as to leave the defendant in doubt as to whether the plaintiff contends that at the time of his injury he was a business visitor of the defendant or was in the office of the defendant for the purpose of buying his automobile and (2) because the allegations as to the invitation are not relevant or material to any issue in the case. Error is also assigned on the judgment overruling the defendant Pirkle’s demurrer to the petition as amended on the grounds (1) that the petition as amended shows that the defendant has violated no duty towards the plaintiff, (2)' because the allegations as to the invitation are vague, indefinite and uncertain and not sufficient in law to show whether the plaintiff intended to allege that at the time of his injury he was in the plant for the purpose of sampling the products and inspecting the machinery or engaged solely in undertaking to buy the defendant Pirkle’s automobile and (3) because the allegations as to the invitation are not relevant or material to any issue *883in the case. Held: The objections to the amendment and to the allegations of the petition as amended are without merit and are controlled adversely to the plaintiff in error by the decision in Brown v. Hall, supra.
Decided June 7, 1950.
Herbert J. & Joseph Haas, for plaintiff in error.
Dunaway, Riley & Howard, Neely, Marshall & Greene, W. Neal Baird, contra.

Judgment affirmed.


Sutton, C.J., and Felton, J., concur.